Exhibit 10.3

 

April 18, 2017

 

Mr. Timothy J. Romenesko

250 Donlea Road

Barrington IL  60010-4015

 

Re:                             Retirement and Consulting Agreement

 

Dear Tim:

 

This letter agreement sets forth the terms and conditions of your employment
with AAR CORP. (“AAR”) through December 31, 2017, your voluntary retirement from
AAR on that date, and your subsequent one-year consulting arrangement with AAR
for the period January 1, 2018 through December 31, 2018.

 

In consideration of the mutual promises in this letter agreement, you and we
hereby agree to the following:

 

1.                                      Continued Employment and Retirement.

 

(a)                           You will continue to serve as Vice Chairman and
Chief Financial Officer of AAR until your retirement on December 31, 2017.  You
will continue to receive your full salary, benefits and perquisites through
December 31, 2017.  You also will be entitled to a pro rata bonus for your
service as Vice Chairman and Chief Financial Officer from June 1, 2017 through
December 31, 2017, as determined under AAR’s Fiscal 2018 Short-Term Incentive
Plan at your current salary, your current target bonus opportunity of 100% of
base salary, and in accordance with the same payout ratio received by the other
executive officers participating in that Plan.

 

(b)                           You will receive your employer-provided SKERP
contributions for the period January 1, 2017 through December 31, 2017,
including an Additional Supplemental Company Contribution (provided that you are
an employee of the Company on the date in 2017 the Additional Supplemental
Company Contribution is made).

 

(c)                            You are retirement eligible under AAR’s stock
plans and under your split dollar life insurance policy.

 

(d)                           On or before December 31, 2017, you will return
all AAR property, including keys, identification cards, credit cards, computer
hardware and software, telecommunications equipment, and all files, records and
other documents prepared or received in the course of your AAR employment,
except documents reflecting your compensation and benefits and except that you
are permitted to keep your AAR-provided telephone, iPad, laptop and similar
equipment.  You will not remove or retain any other AAR property or documents
without authorization from the Vice President, General Counsel and Secretary.

 

(e)                            Upon your retirement from AAR, you (and your
spouse) shall be entitled to participate, for your (and your spouse’s) lifetime,
in AAR’s medical, hospitalization and dental plans, any executive health
programs then in effect, on the same terms and in amounts and of the same
type(s)

 

--------------------------------------------------------------------------------


 

generally made available to any actively employed executive officer of AAR. 
Consistent with IRS guidance, AAR will furnish you with an IRS Form that
reflects the portion of the premiums paid by AAR for your continued coverage
under these plans for each year.

 

2.                                      Board Matters.  Your service on the
Board of Directors of AAR will terminate with the expiration of your current
term as a Class III director at the October 11, 2017 annual meeting of
stockholders.  You also will resign effective as of December 31, 2017 from your
position as a director of various AAR subsidiaries and affiliates.  You will
continue to have all rights and benefits under your Indemnification Agreement
with AAR and AAR’s Directors’ and Officers’ Insurance Policy with respect to
acts and omissions during your employment with AAR.

 

3.                                      Consulting Arrangement.

 

(a)                     For the period January 1, 2018 through December 31,
2018, you will serve as a consultant to AAR, reporting directly to David P.
Storch, the Chairman and Chief Executive Officer of AAR.

 

(b)                     You will make yourself available during the consulting
period to provide consulting services to AAR, as requested by Mr. Storch.  It is
anticipated that these consulting services will include: transition support for
AAR’s new Chief Financial Officer; assistance on M&A transactions; and special
financial, accounting or other projects as may be assigned to you by Mr. Storch.

 

(c)                      AAR will pay you an annual retainer of $230,000,
payable in equal monthly installments, for your consulting services.

 

(d)                     AAR and you will cooperate to ensure that a “termination
of employment,” as described in the regulations under Section 409A of the
Internal Revenue Code, is deemed to have occurred on December 31, 2017.  To that
end, it is anticipated that during the consulting period you will not provide
more than an aggregate of 400 hours of consulting services to AAR.

 

(e)                      AAR will provide you with the following benefits during
the consulting period:

 

(i)                         General administrative/secretarial support;

 

(ii)                      Continued payment of your membership dues and fees at
the Barrington Hills Country Club in Barrington, Illinois (estimated at
approximately $12,000);

 

(iii)                   Continued payment of AAR’s portion of the annual cost of
financial and tax services provided to you by the AYCO Company (estimated at
approximately $12,000) ;

 

(iv)                  Continuation of coverage for your children under AAR’s
medical, hospitalization and dental plans on the same terms and in amounts and
of the same type(s) generally made available to covered dependents under such
plans (the IRS Form described in Section 1(e) above will reflect the portion of
the premiums paid by AAR for such continued coverage); and

 

(v)                     Reimbursement of approved business expenses in
accordance with AAR’s corporate reimbursement policy.

 

(f)                 AAR will furnish you with an IRS Form 1099 in accordance
with applicable law.

 

2

--------------------------------------------------------------------------------


 

4.                                      Non-Competition.  During the consulting
period, you will not, on your own behalf or on behalf of any third party,
without the prior written consent of the Company: (a) own, manage, operate, be
employed by, participate in, render advice to or control any other business
similar to or competitive with any business presently or hereafter conducted by
AAR or conducted by AAR during the consulting period with respect to which you
have provided services hereunder, or (b) divert or attempt to divert from AAR
any business in which AAR has been actively engaged during the term hereof, nor
interfere or attempt to interfere with AAR’s relationships with its employees,
agents, customers or sources of supply.

 

5.                                      Confidential Information/Trade Secrets. 
You acknowledge that during your employment that you had access to confidential
information and trade secrets which AAR regards and treats as confidential and
which are not known or accessible to competitors or other third persons not
having a legitimate need to know; which have value to AAR due to the
confidentiality thereof; and which if disclosed would result in substantial
competitive and business disadvantage to AAR (“Confidential Information”).  Such
information includes but is not limited to operational and financial
information, systems and processes; product design and technologies; customer
names, contact, product and financial information; marketing strategies and
plans; personnel strategies, plans and information; affiliation strategies and
plans; reorganization strategies and plans; cost and pricing strategies, plans
and data; vendors and suppliers; new product and service offerings; regulatory
matters; legal matters; and internal investigations. Confidential Information
shall not include information if (i) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement or any
other agreement or (ii) it has been rightfully received by you from a third
party without confidential limitations. So long as the information remains
confidential, you shall not disclose or cause to be disclosed through others any
Confidential Information to any third person without the express written consent
of the CEO of AAR or his authorized designee, or as may be required by law. 
This paragraph shall be harmonized with any other agreements or provisions
concerning your use or disclosure of confidential information to provide the
greatest protection of Confidential Information available under law.  This
paragraph is not intended to replace any statutory rights and protections
applicable to the unauthorized use or disclosure of trade secrets and
confidential proprietary information.

 

Nothing herein shall prohibit you from (i) reporting a suspected violation of
law to any governmental or regulatory agency and cooperating with such agency,
or from receiving a monetary recovery for information provided to such agency,
(ii) testifying truthfully under oath pursuant to subpoena or other legal
process or (iii) making disclosures that are otherwise protected under
applicable law or regulation.  However, if you are required by subpoena or other
legal process to disclose Confidential Information, you first shall notify AAR
promptly upon receipt of the subpoena or other notice, unless otherwise required
by law.

 

6.                                      Adverse Comment Prohibited.  Neither you
nor we will write, say or do anything, now or at any time in the future, that
would demean the reputation of the other party or that would in any way reflect
negatively on the other party’s reputation.

 

7.                                      Non-Admission.  Nothing in this letter
agreement is intended or should be construed as an admission that you or AAR
engaged in any unlawful or wrongful conduct.

 

8.                                      Mutual Release.

 

(a)                     YOU DO HEREBY FULLY, FINALLY AND UNCONDITIONALLY RELEASE
AND FOREVER DISCHARGE AAR AND ALL OF ITS AFFILIATED COMPANIES, AND ALL OF THEIR
FORMER AND CURRENT DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND ASSIGNS, IN THEIR
PERSONAL AND CORPORATE CAPACITIES, FROM ANY AND ALL LIABILITIES, ACTIONS, CAUSES
OF ACTION, CLAIMS, RIGHTS, OBLIGATIONS, DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS
AND DEMANDS OF ANY AND EVERY KIND,

 

3

--------------------------------------------------------------------------------


 

KNOWN AND UNKNOWN, LIQUIDATED AND UNLIQUIDATED, ABSOLUTE OR CONTINGENT, AT LAW
OR IN EQUITY, ENFORCEABLE UNDER ANY LOCAL, STATE OR FEDERAL STATUTE OR
ORDINANCE, OR UNDER THE COMMON LAW OF THE UNITED STATES OR ANY STATE, ARISING
OUT OF OR RELATED TO YOUR EMPLOYMENT OR RETIREMENT FROM EMPLOYMENT, INCLUDING
BUT NOT LIMITED TO CLAIMS FOR BENEFITS UNDER THE COMPANY’S POLICIES AND
PROCEDURES OR HANDBOOKS, OR THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED, ANY CLAIMS OF HARASSMENT OR DISCRIMINATION BASED UPON RACE, AGE,
COLOR, NATIONAL ORIGIN, ANCESTRY, RELIGION, MARITAL STATUS, SEX, SEXUAL
ORIENTATION, CITIZENSHIP STATUS, MEDICAL CONDITION OR DISABILITY UNDER TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS
WITH DISABILITIES ACT, SECTION 1981 OF THE CIVIL RIGHTS ACT OF 1866, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, OR ANY OTHER FEDERAL STATE OR LOCAL LAW PROHIBITING
DISCRIMINATION IN EMPLOYMENT; CLAIMS OF BREACH OF IMPLIED OR EXPRESS CONTRACT,
BREACH OF PROMISE, MISREPRESENTATION, NEGLIGENCE, FRAUD, ESTOPPEL,
DEFAMATION, INFLICTION OF EMOTIONAL DISTRESS, VIOLATION OF PUBLIC POLICY,
WRONGFUL OR CONSTRUCTIVE DISCHARGE, OR ANY OTHER EMPLOYMENT RELATED TORT; EXCEPT
ONLY (i) YOUR RIGHT TO ENFORCE THE TERMS OF THIS LETTER AGREEMENT, AND (ii) THE
RIGHTS DESCRIBED IN PARAGRAPH 14.  THIS RELEASE DOES NOT WAIVE YOUR RIGHT TO
FILE AN ADMINISTRATIVE CHARGE OF DISCRIMINATION BUT YOU AGREE TO WAIVE ALL
CLAIMS FOR DAMAGES OR OTHER RELIEF.  NOTHING IN THIS RELEASE REQUIRES YOU TO
RELEASE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THIS LETTER AGREEMENT IS
EXECUTED, INCLUDING YOUR RIGHTS UNDER THE SKERP, THE AAR CORP. RETIREMENT
SAVINGS PLAN OR THE AAR CORP. RETIREMENT PLAN.

 

(b)                     AAR DOES HEREBY FULLY, FINALLY AND UNCONDITIONALLY
RELEASE AND FOREVER DISCHARGE YOU, YOUR HEIRS, EXECUTORS, ADMINISTRATORS,
SPOUSE, CHILDREN, BENEFICIARIES, LEGAL REPRESENTATIVES, AGENTS, SUCCESSORS AND
ASSIGNS FROM ANY AND ALL LIABILITIES, ACTIONS, CAUSES OF ACTION, CLAIMS, RIGHTS,
OBLIGATIONS, DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS AND DEMANDS OF ANY AND EVERY
KIND, KNOWN AND UNKNOWN, LIQUIDATED AND UNLIQUIDATED, ABSOLUTE OR CONTINGENT, AT
LAW OR IN EQUITY, ENFORCEABLE UNDER ANY LOCAL, STATE OR FEDERAL STATUTE OR
ORDINANCE, OR UNDER THE COMMON LAW OF THE UNITED STATES OR ANY STATE, ARISING
OUT OF OR RELATED TO YOUR EMPLOYMENT OR RETIREMENT FROM EMPLOYMENT, INCLUDING
BUT NOT LIMITED TO CLAIMS OF BREACH OF IMPLIED OR EXPRESS CONTRACT, BREACH OF
PROMISE, MISREPRESENTATION, NEGLIGENCE, FRAUD, ESTOPPEL, DEFAMATION, INFLICTION
OF EMOTIONAL DISTRESS, VIOLATION OF PUBLIC POLICY, WRONGFUL OR CONSTRUCTIVE
DISCHARGE, OR ANY OTHER EMPLOYMENT RELATED TORT; EXCEPT ONLY AAR’S RIGHT TO
ENFORCE THE TERMS OF THIS LETTER AGREEMENT. NOTHING IN THIS RELEASE REQUIRES AAR
TO RELEASE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THIS LETTER AGREEMENT IS
EXECUTED.

 

9.                                      Severability.                        If
any provision of this letter agreement is, in whole or in part, illegal or
unenforceable under applicable law or public policy, then only such illegal or
unenforceable part shall be void and of no effect, and the balance of this
letter agreement shall be construed to give effect to the intent of the parties
to the greatest possible extent.

 

10.                               Binding Effect.  This letter agreement is
binding upon you, your heirs, executors, administrators, successors and assigns.

 

4

--------------------------------------------------------------------------------


 

11.                               Entire Agreement.  This letter agreement
contains the entire understanding of the parties with respect to the matters
addressed herein, and supersedes all other agreements or communications
regarding such matters.

 

12.                               Choice of Law.  This letter agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without regard to its conflict of law rules.

 

13.                               Termination of Severance and Change in Control
Agreement. The Severance and Change in Control Agreement dated as of April 11,
2000, as amended through September 22, 2016, between you and AAR, is terminated
effective as of December 31, 2017 (or such earlier date as your AAR employment
terminates).

 

14.                               Knowing and Voluntary.  Further, in
consideration of the promises of AAR referred to in this letter agreement, you
intend to waive and release all claims identified in paragraph 8(a), including
claims that you may have under the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C. Section 620 et seq. to the fullest extent permitted by law
in accordance with Title II of the Older Workers Benefit Protection Act of 1990,
Public Law 101-433. In furtherance of this intention, you acknowledge and
understand that:

 

(a)                                       You may have until May 9, 2017 to
consider and execute this letter agreement.

 

(b)                                       Within seven (7) days after you
execute this letter agreement, you will have the right, by providing written
notice to AAR’s Vice President, General Counsel and Secretary, to revoke your
acceptance of this letter agreement.  This letter agreement will not become
effective until after this revocation period expires.

 

(c)                                        You are receiving consideration for
this letter agreement in addition to that which you otherwise would be entitled.

 

(d)                                       You are entering into the letter
agreement voluntarily, knowingly and without duress.

 

(e)                                        You are advised to consult with an
attorney prior to executing this letter agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

Please indicate your acknowledgment of, and agreement to, the terms and
conditions of this letter agreement by signing and returning a copy of this
letter agreement to AAR.

 

Very truly yours,

 

AAR CORP.

 

 

 

By:

/S/ DAVID P. STORCH

 

Name:

David P. Storch

 

Title:

Chairman and Chief Executive Officer

 

Date:

April 18, 2017

 

 

 

Acknowledged and Agreed:

 

 

 

By:

/S/ TIMOTHY J. ROMENESKO

 

Name:

Timothy J. Romenesko

 

Date:

April 18, 2017

 

 

6

--------------------------------------------------------------------------------